 

Case 7:15-cv-08594-CS Document110 Filed 03/14/19 Page 1 of 1
EMO ENDORSED

Murashea Bovell

 

3505 Chelsea Cove South
Hopewell Junction, NY 12533

March 11, 2019

 

Bovell v. City of Mount Vernon Case 7:15-cv-08594-CS

Judge Cathy Seibel
300 Quarropas Street

White Plains, NY 10601

Dear Honorable Judge Seibel,

As the Plaintiff in the above case, | am kindly requesting access and copies of all the sealed
documents including document line items 59 and 74. Additionally | respectfully request the reason the
motions were granted in January 2018, in favor of the defendants. Unfortunately my previous attorney
Ms Amy Bellantoni has been very uncooperative and resistant in providing me with the above
mentioned documents.

Thank you in advance for your assistance in this matter, as these documents are needed
urgently for current litigation proceedings.

Sincerely, A

Nenl) >

Murashea Bovell

(bry sts of
“ CT avd TY ave unvedacted Coptes exebits . ($4 coms
Dee Te «iv Suacenc, eclawathrn and 7 Con Sts d bylalats
Defardants mohins ia (mane 4 3[l6h?.) I can't telly Thy aor mare,

14) in vlc Cu Plamalil cam Ler
eg ea re iC eh Pi

re Fon Morse ip prCuiky Man Mt Slundd adage mt:
an a Stet} ls Tee Comt dace nt wale Coprg > peu
entice Boal tg ae nape od a tne Oh. Bap
raere
oeok: » vol wel on ee
As fn i} }sifik rok Ane. “on ‘eoal U.S.D.J.
a Aare Cathy Seibel, v-
)
(6. Tle Clot 3 ne ot eps 4 Ts paaness, pores, 202 T

ants (heme to v-
